697 N.W.2d 525 (2005)
472 Mich. 909-924
PEOPLE
v.
FLOYD.
No. 127228.
Supreme Court of Michigan.
June 16, 2005.
SC: 127228, COA: 254898.
On order of the Court, the application for leave to appeal the August 24, 2004 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE defendant's sentence, and REMAND this case to the Kent Circuit Court for resentencing. Contrary to the holding of the circuit court, MCL 769.34(4)(b) was effective in April of 1999, when defendant was sentenced. That statute required the circuit court to impose a sentence of life probation absent a departure. On remand, the circuit court shall either impose a sentence of life probation, or articulate on the record a substantial and compelling reason for departing from the sentencing guideline range in accordance with People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003). In all other respects, the application for leave to appeal is DENIED. The motion to raise an additional issue and the motion for peremptory reversal are DENIED.
We do not retain jurisdiction.